                 Case 4:20-cv-03257-YGR Document 18 Filed 10/12/20 Page 1 of 7




     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
7
     bnisenbaum@hotmail.com
     james.cook@johnburrislaw.com
8
     Attorneys for PLAINTIFFS,
9    MICHAEL KLIMENT and LINDA KLIMENT
10

11                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13

14
     MICHAEL KLIMENT as co-successor-in-                            CASE NO.: 4:20-cv-03257-YGR
15   interest for Decedent, CHRISTOPHER PAUL
     KLIMENT; LINDA KLIMENT as co-                                  FIRST AMENDED COMPLAINT
16   successor-in-interest for Decedent,
     CHRISTOPHER PAUL KLIMENT,                                      JURY TRIAL DEMANDED
17

18
                            Plaintiff,
19

20
            vs.

21   CITY AND COUNTY OF SAN FRANCISCO,
     a municipal corporation; and DOES 1-50,
22   inclusive, individually, jointly and severally,
23
                            Defendants.
24

25
                                                   INTRODUCTION
26

27          1.       This is an action for damages brought pursuant to Title 42 U.S.C. §§ 1983 and 1988,

28   and the Fourth and Fourteenth Amendments to the United States Constitution. It is alleged that these

                                                    First Amended Complaint
                         Kliment v. City and County of San Francisco, et al., Case No.: 4:20-cv-03257-YGR

                                                               -1
                  Case 4:20-cv-03257-YGR Document 18 Filed 10/12/20 Page 2 of 7




     violations and torts were committed during the course and scope of the above-mentioned law
1

2    enforcement officers’ employment with the aforementioned government agencies and DOES 1-50.

3                                            JURISDICTION AND VENUE
4
             2.        This action arises under Title 42 of the United States Code, § 1983. Title 28 of the
5
     United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts and
6

7
     practices alleged herein occurred in California, which is within the judicial district of this Court.

8    This Court also has supplemental jurisdiction over Plaintiff's state law causes of action under 28
9    U.S.C. § 1367. Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants are
10
     believed to reside in this district and all incidents, events, and occurrences giving rise to this action
11
     occurred in this district.
12

13                                                         PARTIES

14           3.        Decedent CHRISTOPHER PAUL KLIMENT (hereinafter “KLIMENT”), was an
15
     individual residing in the State of California. KLIMENT was unmarried at the time of his death and
16
     died intestate.
17
             4.        Plaintiff MICHAEL KLIMENT (hereinafter “MICHAEL KLIMENT” or
18

19   “PLAINTIFF”) has been and is a resident of California and is a United States Citizen. MICHAEL

20   KLIMENT is the adoptive father of CHRISTOPHER PUAL KLIMENT. MICHAEL KLIMENT is a
21
     co-successor-in-interest to decedent, KLIMENT.
22
             5.        Plaintiff LINDA KLIMENT (hereinafter “LINDA KLIMENT” or “PLAINTIFF”) has
23

24
     been and is a resident of California and is a United States Citizen. LINDA KLIMENT is the adoptive

25   mother of CHRISTOPHER PUAL KLIMENT. LINDA KLIMENT is a co-successor-in-interest to
26   decedent, KLIMENT.
27
             6.        Defendant CITY AND COUNTY OF SAN FRANCISCO (hereinafter “CCSF”) is an
28


                                                      First Amended Complaint
                           Kliment v. City and County of San Francisco, et al., Case No.: 4:20-cv-03257-YGR

                                                                 -2
                     Case 4:20-cv-03257-YGR Document 18 Filed 10/12/20 Page 3 of 7




     incorporated public entity duly authorized and existing as such in and under the laws of the State of
1

2    California; and at all times herein mentioned, Defendant CCSF has possessed the power and

3    authority to adopt policies and prescribe rules, regulations and practices affecting the operation of
4
     the CCSF Police Department and its tactics, methods, practices, customs and usage. At all relevant
5
     times, Defendant CCSF was the employer of DOE Defendants.
6

7
                7.        PLAINTIFFS are ignorant of the true names and capacities of Defendants DOES 1

8    through 50, inclusive, and therefore sues these defendants by such fictitious names. PLAINTIFFS
9    are informed and believe and thereon allege that each defendant so named is responsible in some
10
     manner for the injuries and damages sustained by PLAINTIFFS as set forth herein. PLAINTIFFS
11
     will amend their complaint to state the names and capacities of DOES 1-50, inclusive, when they
12

13   have been ascertained1.

14                                               FACTUAL ALLEGATIONS
15
                8.        The incident took place on January 5, 2019 at approximately 11:40 p.m. The location
16
     of the incident was CPMC Mission Bernal Campus (CMBC) Hospital. The hospital is located at
17
     3555 Ceasar Chavez, San Francisco, CA 94110.
18

19              9.        On the date of the incident, Christopher Kliment fell ill. He went to CMBC Hospital

20   and requested to be checked out for "body aches". The staff admitted Kliment at approximately 7:00
21
     p.m. Later, Dr. Neha Kirit Amin interviewed Mr. Kliment. Dr. Amin noted abnormal vital signs on
22
     pages 6- 10 of the CMBC medical record. 2 Those vital signs were as follows:
23

24
                      •   Blood Pressure (1) 150/106
                      •   Pulse 69
25                    •   Heart Rate 112
                      •   Respiratory Rate 20
26

27   1
      Though Plaintiff’s counsel requested the police report pertaining to the subject-incident, Defendant CCSF refused to
     provide it citing an ongoing open criminal investigation.
28
     2
         Sutter Health Medical Record (January 5, 2019), pages 6 -10.

                                                         First Amended Complaint
                              Kliment v. City and County of San Francisco, et al., Case No.: 4:20-cv-03257-YGR

                                                                    -3
                  Case 4:20-cv-03257-YGR Document 18 Filed 10/12/20 Page 4 of 7




                      •   Temp 36.9 Celsius/98.5 Fahrenheit
1
                      •   Dr. Amin also noted that Kliment was hyperactive and a drug user. 3
2
                10.       Hospital staff discharged Kliment at 11:00 p.m. In the meantime, Kliment sat in the
3

4    hospital waiting for a homeless shelter bed assignment. At some point, three San Francisco Police

5    Department (SFPD) officers arrived. After brief questioning, SFPD defendant officers handcuffed
6
     Kliment. The officers then threw Mr. Kliment on the ground face-first. They pinned his face to the
7
     floor (right side down). Approximately six additional officers arrived. The newly arriving Defendat
8
     officers assisted with "hog-tying" Kliment. The officers restrained Kliment by restraining his hands
9

10   and feet together behind his back. Then they placed him face down on the ground. They carried him

11   out of the emergency area in the hog-tied and prone position, and conducted an unreasonable
12
     compressive prone restraint, interfering with Kliment’s ability to breathe. Shortly thereafter, the
13
     officers noticed that Mr. Kliment was not moving or breathing. CMBC staff immediately readmitted
14
     Kliment in critical condition. Staff began life-saving measures to address his cardiac arrest, however
15

16   the cardiac arrest caused by asphyxiation caused an anoxic brain injury, leaving Mr. Kliment
17   effectively brain dead.
18
                11.       Mr. Kliment was pronounced dead at 7:19 p.m. on January 7, 2019. Mr. Kliment was
19
     31 years old when he died, and is survived by his adoptive parents, Michael Kliment and Linda
20

21
     Kliment.

22              12.       Defendant officers were aware that Mr. Kliment was already suffering from an
23
     apparent methamphetamine-related medical emergency when they initially encountered him, and
24
     were aware that he was intoxicated and at a higher risk of death during prone restraint, causing the
25
     prone restraint to pose a higher risk of death. Mr. Kliment was not resisting in any way that justified
26

27   the use of such a high level use of force under the circumstance. An autopsy later conducted by the

28
     3
         Sutter Health Medical Record (January 5, 2019), page 7.

                                                         First Amended Complaint
                              Kliment v. City and County of San Francisco, et al., Case No.: 4:20-cv-03257-YGR

                                                                    -4
              Case 4:20-cv-03257-YGR Document 18 Filed 10/12/20 Page 5 of 7




     San Francisco Medical Examiner found that Mr. Kliment died from a combination of
1

2    methamphetamine intoxication, cannabinoid intoxication, and law enforcement restraint. The

3    medical examiner found significant physical injuries to Mr. Kliment caused by Defendants
4
     consistent with compressive prone restraint including: petechial hemorrhage in each eye, and facial
5
     injuries including abrasions on both cheeks, the forehead the chin, and the nose.
6

7

8                                           FIRST CAUSE OF ACTION
                                               (42 U.S.C. section 1983)
9                                                 (Excessive Force)
10
                                           (Against CCSF and DOES 1-50)

11          13.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1 through
12
     12 of this Complaint.
13
            14.     Plaintiffs bring their federal claims under the federal statute, 42 U.S.C. § 1983, which
14
     provides that any person or persons who, under color of law, deprives another of any rights,
15

16   privileges, or immunities secured by the Constitution or laws of the United States shall be liable to

17   the injured party.
18
            15.     SFPD OFFICERS demonstrated use of excessive force when they threw KLIMENT
19
     on the ground and approximately eight officers assisting with "hog-tying" him face down, and then
20
     conducting an unreasonable, highly dangerous compressive prone restraint. CMBC medical records
21

22   note that officers restricted KLIMENTS’s airway, causing cardiac arrest. At no time did KLIMENT

23   pose any significant threat to the public or the defendants.
24
            16.     Defendants had time and the opportunity to deliberate in determining their use of
25
     force, but nevertheless chose to apply deadly compressive force. Defendants used force by
26

27
     compressing Decedent's back and chest while he was in a prone position, in violation of reasonable

28   police training. Further, all police officers are trained that applying compressive force against a

                                                     First Amended Complaint
                          Kliment v. City and County of San Francisco, et al., Case No.: 4:20-cv-03257-YGR

                                                                -5
               Case 4:20-cv-03257-YGR Document 18 Filed 10/12/20 Page 6 of 7




     detainee's back when they are in a prone position can kill them. Defendants either recklessly
1

2    disregarded the danger posed by their use of compressive prone restraint against KLIMENT, or

3    intentionally asphyxiated him. Defendants knew KLIMENT was already suffering a medical
4
     emergency. Further, KLIMENT had committed either no crime or a very minor crime, and was not a
5
     significant danger to anyone.
6

7
             17.     As a result, defendants are liable under section 1983.

8            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth
9                                 SECOND CAUSE OF ACTION
10
                (14th Amendment Substantive Due Process- Right to Familial Relationship)
                                  (Against CCSF and DOES 1-50)
11
             18.     Plaintiffs reallege and incorporate by reference herein paragraphs 1 through 17 of this
12

13   Complaint.

14           19.     Defendants, acting under color of law, and without due process of law deprived
15
     Plaintiffs of their right to a familial relationship with KLIMENT by use of unreasonable, unjustified
16
     deadly force and violence, causing injuries which resulted in Decedent’s death, all without
17
     provocation, in violation of the Fourteenth Amendment to the United States Constitution.
18

19   Defendants acted with an intent to harm Decedent unrelated to legitimate law enforcement purposes

20   in killing Decedent.
21
             20.     As a proximate result of defendants’ conduct, Plaintiffs suffered damages as
22
     hereinafter set forth.
23

24
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

25                                                   JURY DEMAND
26           PLAINTIFFS hereby demand a jury trial in this action.
27

28


                                                     First Amended Complaint
                          Kliment v. City and County of San Francisco, et al., Case No.: 4:20-cv-03257-YGR

                                                                -6
                Case 4:20-cv-03257-YGR Document 18 Filed 10/12/20 Page 7 of 7




                                                        PRAYER
1

2          WHEREFORE, PLAINTIFFS pray for relief, as follows:

3          1.       For general damages in a sum according to proof;
4
           2.       For special damages in a sum according to proof;
5
           3.       For punitive damages in a sum according to proof;
6

7
           4.       For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988;

8          5.       For cost of suit herein incurred; and
9          6.       For such other and further relief as the Court deems just and proper.
10

11
                                                      LAW OFFICES OF JOHN L. BURRIS
12

13   Dated: October 12, 2020                                               /s/ John L. Burris
                                                                           John L. Burris, Esq.
14
                                                                           Ben Nisenbaum, Esq.
15                                                                         James Cook, Esq.
                                                                           Attorneys for Plaintiffs
16                                                                         MICHAEL KLIMENT and LINDA
17
                                                                           KLIMENT

18

19

20

21

22

23

24

25

26

27

28


                                                   First Amended Complaint
                        Kliment v. City and County of San Francisco, et al., Case No.: 4:20-cv-03257-YGR

                                                              -7
